DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-6, 8-15, 17-20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (hereinafter Zheng)(US Publication 2019/0136650 A1)
Re claim 1, Zheng discloses a method of locating apparatus mounted external to a tubular, the method comprising: deploying an imaging device having an acoustic sensor into the tubular (See fig. 1; ¶ 14, 29-31 where it teaches a drilling rig site including at least one tubular, at least one imaging device, and at least one processor; the imaging device can be an ultrasonic imaging device.); creating acoustic images using the acoustic sensor from acoustic reflections from the tubular and portions of the apparatus contacting the tubular (See fig. 1; ¶ 14, 29-31 where it teaches capturing images of the drilling rig site; the imaging device can be an ultrasonic imaging device.); and processing the acoustic images with a computer model to determine a location of the apparatus. (See fig. 1; ¶ 14, 29-31 where it teaches the images may be transmitted to a processor 134.  The processor may be capable of detecting the particular end of the particular tubular in the images; the processor may use edge detection, geometric modeling, machine learning, feature detection, feature matching.)

Re claim 2, Zheng discloses wherein the acoustic images extend longitudinally along the tubular and circumferentially around the tubular, the image preferable further comprising depth data representing time of reflections into the tubular for each scan line. (See ¶ 14, 29-31)

Re claim 3, Zheng discloses converting acoustic reflections to one or more intensity features of the image, which intensity features preferably represent at least one of: maximum intensity, average intensity, standard deviation of intensity, average intensities for plural radial ranges, or radius of center of intensity. (See ¶ 14, 29-31 or 49 or 53)

Re claim 4, Zheng discloses wherein the acoustic images to be processed are axially-segmented frames from the imaged tubular. (See ¶ 14, 29-31)

Re claim 5, Zheng discloses wherein processing the acoustic images comprises image processing to identify edges of the apparatus. (See ¶ 14, 29-31)

Re claim 6, Zheng discloses determining an azimuthal location of the apparatus with respect to the tubular. (See ¶ 14, 29-31)

Re claim 8, Zheng discloses wherein the computer model comprises a machine learning classifier, preferably a Convolutional Neural Net (CNN). (See ¶ 31)

Re claim 9, Zheng discloses training a classifier of the computer model with a set of labelled training images of tubulars. (See ¶ 31)

Re claim 10, Zheng discloses wherein the computer model comprises a regression network to output a value for azimuthal location of the apparatus on the tubular. (See ¶ 31)

Re claim 11, Zheng discloses wherein the computer model comprises a store of templates of potential apparatuses to be located and a template matching algorithm. (See ¶ 31)

Claims (12, 20) have been analyzed and rejected w/r to claim 1 above.
Claims (13-15, 17-19) have been analyzed and rejected w/r to claims (3, 5-6, 8-10).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1, 12, 20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmer. (US Patent 5,996,711)
Re claim 1, Ohmer discloses a method of locating apparatus mounted external to a tubular, the method comprising: deploying an imaging device having an acoustic sensor into the tubular (See col. 7, line 46 – col. 8, line 57 where it teaches an ultrasonic scanner configured to estimate acoustic images of the internal profile of the indexing coupling.); creating acoustic images using the acoustic sensor from acoustic reflections from the tubular and portions of the apparatus contacting the tubular (See col. 7, line 46 – col. 8, line 57 where it teaches an ultrasonic scanner configured to estimate acoustic images of the internal profile of the indexing coupling by using reflected waves.); and processing the acoustic images with a computer model to determine a location of the apparatus. (See col. 9, line 49 – col. 10, line 20)

Claims (12, 20) have been analyzed and rejected w/r to claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmer (US Patent 5,996,711) in view of Brill. (US Publication 2017/0090058 A1)
Re claim 16, the reference of Ohmer fails to explicitly teach wherein the acoustic sensor comprises a phased-array of acoustic transducer elements, and further comprising beamforming the phased-array to optimize reflections from the apparatus.
However, Brill does. (See ¶s 24, 27) Brill discloses and fairly suggests wherein the acoustic sensor comprises a phased-array of acoustic transducer elements, and further comprising beamforming the phased-array to optimize reflections from the apparatus.
Therefore, taking the combined teachings of Ohmer & Brill as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Ohmer, in the manner as claimed and as taught by Brill, for the benefit of exciting and detecting modes in materials in the wellbore. (See ¶ 27)

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in this claim.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 30, 2022